                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


BRIAN HOLM,                                    Case No. CV-16-100-M-DLC-KLD

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

LEROY KIRKEGARD, ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Judgment is entered in favor of the
 Respondents and against the Petitioner.

        Dated this 9th day of October 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
